Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 1 of 7




                       EXHIBIT B
        Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 2 of 7                             1/6/2021 1:47 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 49450060
                            2021-00643/Court 189                                                       By: Maria Rodriguez
                                                                                                 Filed: 1/6/2021 11:58 AM

                                          CAUSE NO.

KEMBERLY MORGAN                                                IN THE DISTRICT COURT OF

VS.                                                                 HARRIS COUNTY,TEXAS

FIESTA MART,L.L.C.                                                        JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

         Comes Now,Kimberly Morgan ("Plaintiff), and files this Original Petition complaining

of and against Fiesta Mart, L.L.C. ("Defendant"), and would respectfully show the Court as

follows:

                                       I. DISCOVERY LEVEL

           Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00 and a

demand for judgment for all the other relief to which Plaintiff deems herself entitled.

         Plaintiff intends to conduct discovery in this matter under Level 2 of Texas Rule of Civil

Procedure 190.3.

                                               PARTIES

         Plaintiff, Kimberly Morgan,is an individual residing in Harris County, Texas.

         Defendant is a Texas corporation. Defendant may be served with process by and through

its Registered Agent for Service: CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas,

Texas 75201, or wherever it may be found. Service on Defendant is hereby requested at this

time.

                                   HI.JURISDICTION & VENUE

         The Court has subject matter jurisdiction over this matter because the amount in
     Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 3 of 7



controversy exceeds the minimum jurisdictional limit of the Court. Venue is proper in Harris

County, Texas, as this is the county in which the cause of action occurred.

                                    IV.FACTUAL BACKGROUND

          On October 7, 2019, Plaintiff was grocery shopping on the premises of a Fiesta Mart

grocery store located at 1175 Edgebrook Drive, Houston, Texas 77034. At the time of the

incident, this store was owned, controlled, and/or operated by Defendant.

          Plaintiff was walking in the ice cream section of the grocery store when suddenly,

Plaintiff slipped and fell on a puddle of water, left behind by a store employee who had been

stocking the freezer, causing Plaintiff to fall to thc ground and suffer painful bodily injuries as a

result.

          There were no signs posted near thc puddle of water as to warn invitees such as Plaintiff

ofthe unreasonably dangerous condition posed by the water on the floor.

                                  V.NEGLIGENCE OF DEFENDANT

          Because Plaintiff was on Defendant's premises to shop for groceries, she was an invitee

at the time of the incident. The puddle of water was located inside of Defendant's premises and

posed an unreasonable risk of harm to its business patrons such as Plaintiff. Defendant knew or

reasonably should have known of thc danger posed by the puddle of water on its premises.

Defendant owed a duty to its invitees, such as Plaintiff, to exercise ordinary care to keep its

premises in a reasonably safe condition. Defendant breached its duty of ordinary care to Plaintiff

in one or more ofthe following particulars:

          a.     In creating the unreasonably dangerous condition through its agents or employees
                 by having a puddle of water in an area open to invitees;
          b.     In failing to place caution signs to warn invitees, such as Plaintiff, of the puddle
                 of water in an area open to invitees;
          c.     In failing to verbally warn invitees, such as Plaintiff, ofthe puddle of water;
          d.     In failing to place any barriers in the area of the puddle of water to prevent



PLAINTIFF'S ORIGINAL PETITION                                                               PAGE 2
     Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 4 of 7



               invitees, such as Plaintiff, from unwittingly being exposed to the unreasonable
               danger of a slippery floor;
       e.      In failing to make the condition reasonably safe by removing the puddle of water
               from the open area; and
       f.      In failing to properly inspect and maintain its premises.

       Each of the above acts and omissions, singularly or in combination, constituted

negligence which proximately caused Plaintiff's fall and her resulting injuries and damages.

                                         VI.DAMAGES

       Because of the actions and conduct ofDefendant set forth above, Plaintiff suffered bodily

injuries and damages. By reason of those injuries and the damages flowing in law therefrom,

this suit is maintained.

       Because of the nature and severity of the injuries Plaintiff sustained, she has suffeied

physical pain, mental anguish and physical impairment, and in reasonable probability will

continue to suffer physical pain, mental anguish and physical impairment into the future.

       The injuries sustained by Plaintiff have required medical treatment in the past, and in

reasonable probability will require other and additional medical treatment in the future. Charges

incurred by Plaintiff for such medical treatment in the past and those which will in reasonable

probability be incurred in the future have been and will be reasonable charges made necessary by

the incident in question.

                      VII.RESERVE THE RIGHT TO AMEND & SUPPLEMENT

       These allegations against Defendant are made acknowledging that investigation and

discovery, although undertaken, are continuing in this matter. As further investigation and

discovery are conducted, additional facts will surely be uncovered that may and probably will

necessitate further, additional, and/or different allegations, including the potential of adding

parties to and/or dismissing parties from the case. The right to do so is, under Texas law,




PLAINTIFF'S ORIGINAL PETITION                                                               PAGE 3
     Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 5 of 7



expressly reserved.

                                XIII.PRE-JUDGMENT INTEREST
       Plaintiff would additionally say and show that she is entitled to recovery of pre-judgment

interest in accordance with law and equity as part of her damages herein, and Plaintiff here and

now sues for recovery of pre-judgment interest as provided by law and equity under the

applicable provisions of the laws ofthe State of Texas.

                                    IX.RULE 193.7 NOTICE

       Plaintiff hereby gives actual notice to Defendant that any and all documents produced

may be used against them during any pretrial proceeding and/or at trial without the necessity of

authenticating the documents as permitted by Texas Rule of Civil Procedure 193.7.

                                          X.PRAYER

       WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that upon final trial, Plaintiff

recovers actual damages as specified above from Defendant, plus costs of Court, we-judgment

and post-judgment interest at the legal rate, and have such other and further relief, general and

special, at law and in equity, to which Plaintiff may bc justly entitled under the facts and

circumstances.

                                     Respectfully submitted,

                                    LAW OFFICES OF DOMINGO GARCIA,L.L.P.
                                    6200 Gulf Freeway, Suite 410
                                    Houston, Texas 77023
                                    Telephone: (713)349-1500
                                    Facsimile: (713)432-7785

                                    /s/Leena Joseph
                                    LEENA JOSEPH
                                     State Bar No.: 24084374
                                    Ijosephmillerweisbrod.com

                                     ATTORNEY FOR PLAINTIFF



PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 4
      Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 6 of 7                             1/21/2021 9:20 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 49890907
                                                                                                    By: Ozuqui Quintanilla
                                                                                                 Filed: 1/21/2021 9:20 AM

                                    CAUSE NO. 2021-00643

KIMBERLY MORGAN                                  §        IN THE DISTRICT COURT OF
     Plaintiff,                                  §
                                                 §
vs.                                              §        HARRIS COUNTY, TEXAS
FIESTA MART LLC                                  §
      Defendants.                                §
                                                 §
                                                 §        189th JUDICIAL DISTRICT

                 DEFENDANT FIESTA MART LLC’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant FIESTA MART LLC, files this Original Answer to Plaintiff’s Original

Petition (“Petition”), and in support thereof, would respectfully show the Court the following:

                                       I.   General Denial

        1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation made against Defendant in Plaintiff’s Petition.

                                       II. Jury Demand

        2.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                 III. Request for Disclosure

        3.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

to disclose, within thirty days of service of this request, the information or material described in

Rule 194.2(a)-(l) and the documents described in Rule 194.4 of the Texas Rules of Civil

Procedure.

                                            IV. Prayer

        FOR THESE REASONS, Defendant FIESTA MART LLC, respectfully prays that the

Court enter a judgment that:
                                                 1
HOULITIGATION:1711792.1
      Case 4:21-cv-00429 Document 1-2 Filed on 02/08/21 in TXSD Page 7 of 7




        1.      Dismisses all claims against Defendant FIESTA MART LLC, and orders that

       Plaintiff takes nothing by reason of Plaintiff’s allegations.

        2.      Orders that Defendant recovers all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

                Defendant may be justly entitled.

                                               Respectfully submitted,

                                               MEHAFFYWEBER, P.C.

                                               By:/s/Maryalyce W. Cox
                                               Maryalyce W. Cox
                                               State Bar No. 24009203
                                               One Allen Center
                                               500 Dallas, Suite 2800
                                               Houston, Texas 77002
                                               Telephone - (713) 655-1200
                                               Telecopier - (713) 655-0222
                                               maryalycecox@mehaffyweber.com

                                               ATTORNEYS FOR DEFENDANT
                                               FIESTA MART LLC

                                 CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on January 21, 2021, pursuant to the Texas Rules of Civil Procedure.

                                               Maryalyce W. Cox
                                               Maryalyce W. Cox




                                                  2
HOULITIGATION:1711792.1
